UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6212


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

SHAKEEM HERATIO CRAWFORD,

                    Defendant - Appellant.



Appeal from the United States District Court for the Northern District of West Virginia,
at Martinsburg. John Preston Bailey, District Judge. (3:06-cr-00069-JPB-JPM-1)


Submitted: May 23, 2019                                           Decided: May 29, 2019


Before KING and RICHARDSON, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Shakeem Heratio Crawford, Appellant Pro Se. Jeffrey Akira Finucane, Assistant United
States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Martinsburg, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Shakeem Heratio Crawford appeals the district court’s order denying his motion

under 18 U.S.C. § 3582(c)(2) (2012).     We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court.

United States v. Crawford, No. 3:06-cr-00069-JPB-JPM-1 (N.D.W. Va. Jan. 14, 2019).

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                          AFFIRMED




                                          2